Citation Nr: 9931007	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-32 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder, PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1962 to 
September 1966. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

By an August 1997 rating decision, the RO denied service 
connection for a skin condition secondary to herbicide 
exposure.  By an April 1999 rating decision, the RO denied 
service connection for non-small cell lung cancer as a result 
of exposure to herbicides.  The veteran has not filed a 
notice of disagreement to these adverse decisions.  
Therefore, absent a notice of disagreement, a statement of 
the case, and a substantive appeal, the Board has no 
authority to proceed to a decision.  In re Fee Agreement of 
Cox, 10 Vet. App. 361, 374 (1997); Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO. 

2. The veteran does not have a current diagnosis of PTSD. 


CONCLUSION OF LAW

The claim of entitlement to service connection for post-
traumatic stress disorder, PTSD, is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that after reviewing the Vietnam Veterans 
Memorial he began to experience symptoms related to PTSD.  He 
was a radio-lineman in Vietnam and had to set up radio lines 
around the perimeter of a missile sight.  

I.  Facts

Service department records reflect that the veteran was 
awarded the Vietnam Service Medal and the National Defense 
Service Medal.  The veteran's military occupational specialty 
was wireman.  Service medical records reflect that the 
psychiatric evaluations were normal.  

VA outpatient treatment records dated in July and December 
1996 reflect diagnoses of dysthymia, mild, personality 
[disorder] "?" and decreased impulse control "?"  [ . . .] 
syndromal dysthymia (?), respectively.  

The June 1997 VA PTSD examination reflects a diagnosis of 
major depression, moderate, without psychotic features, which 
apparently had its inception when the veteran saw the Vietnam 
Memorial and has a great deal to do with his experience in 
Vietnam but did not begin during military service.  The 
examiner noted that the veteran did not meet the "DSM 4" 
criteria for PTSD because the traumatic event he experienced 
was not responded to on his part with intense fear, 
helplessness, or horror.  In fact, the veteran stated that it 
bothered him not at all when he underwent the mortar 
explosion - which damaged his hearing.  This was the only 
traumatic event the veteran recalled.  



II.  Analysis

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  

A well-grounded claim for service connection for PTSD under 
38 C.F.R. § 3.304(f) includes the following: (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
The Board notes that under 38 C.F.R. § 4.125(a), a diagnosis 
of a mental disorder, including PTSD, must conform to the 
criteria of Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  38 C.F.R. § 4.125 (1999).  The standard 
as to whether a stressor is sufficient to trigger PTSD is a 
subjective standard, requiring exposure to a traumatic event 
and a response involving intense fear, helplessness, or 
horror.  See Cohen v. Brown, 10 Vet. App. 128, 153 (1997); 
see also Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995).

For the purpose of determining whether a claim is well-
grounded, the credibility of the evidence in support of the 
claim must be presumed.  Robinette v Brown, 8 Vet. App. 69, 
75 (1995).

The Board acknowledges that the veteran has a diagnosed 
psychiatric disability.  As noted, the service medical 
records are silent as to an evaluation or treatment for a 
psychiatric disorder.  Further, the VA medical records fail 
to provide a diagnosis of PTSD.  More importantly, the VA 
examiner noted that the traumatic event (stressor) in-service 
did not meet the DSM IV criteria for PTSD which is requisite 
for a diagnosis of PTSD.  As the veteran's claim for service 
connection for PTSD is not plausible, lacks a diagnosis of 
PTSD, the claim is not well-grounded and must be denied.  See 
Cohen and Caluza, supra; 38 C.F.R. § 3.303.  

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  38 U.S.C.A. 
§ 5107(a).  Further, the veteran's burden to submit evidence 
sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  38 U.S.C.A. § 5107(b); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  

By this decision, the Board is informing the veteran of the 
evidence that is lacking and that is necessary to make the 
claim well-grounded, namely medical evidence which includes a 
diagnosis of PTSD.  The Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for PTSD.  
Graves v. Brown, 8 Vet. App. 522, 524 (1996); Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).


ORDER

Service connection for posttraumatic stress disorder, PTSD, 
is denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

